UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4217


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LENORA BANKS-DAVIS, a/k/a Jacqui Banks-Davis,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cr-00082-JAG-1)


Submitted:   December 27, 2013             Decided:   January 13, 2014


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew A. Protogyrou, PROTOGYROU & RIGNEY, P.L.C., Norfolk,
Virginia, for Appellant.   Dana J. Boente, Acting United States
Attorney, Michael R. Gill, Dominick S. Gerace, Assistant United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lenora       Banks-Davis      was     convicted         following      a   jury

trial of bank fraud, in violation of 18 U.S.C. § 1344 (2012)

(Count    One),       and    unauthorized          use    of     an   access       device,   in

violation of 18 U.S.C. § 1029(a)(5), (c)(1)(A)(ii) (2012) (Count

Two).     The district court sentenced Banks-Davis to 120 months’

imprisonment on each count, to run concurrently, and ordered

restitution in the amount of $10,912.56.                              On appeal, counsel

challenges the sufficiency of the evidence presented in support

of the convictions, contending that the government failed to

prove    that       Banks-Davis       acted    with        the    requisite        intent    to

defraud.       Banks-Davis has moved to file a pro se supplemental

brief, which raises additional issues.                     We affirm.

               We    review    de    novo     the    sufficiency        of     the   evidence

supporting a conviction.              United States v. McLean, 715 F.3d 129,

137 (4th Cir. 2013).                In assessing evidentiary sufficiency, we

must determine whether, viewing the evidence in the light most

favorable       to    the     government      and        accepting      the    factfinder’s

determinations          of    credibility,         the    verdict       is    supported      by

substantial         evidence    —    that     is,    “evidence        that     a   reasonable

finder    of    fact     could      accept     as    adequate         and     sufficient     to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        United States v. King, 628 F.3d 693, 700 (4th Cir.

2011) (internal quotation marks omitted).                         “A defendant bringing

                                               2
a    sufficiency      challenge           must    overcome         a    heavy    burden,       and

reversal for insufficiency must be confined to cases where the

prosecution’s failure is clear.”                        United States v. Engle, 676
F.3d 405, 419 (4th Cir.) (internal quotation marks and citations

omitted), cert. denied, 133 S. Ct. 179 (2012).

              As to Count One, bank fraud, the statute under which

Banks-Davis        was     convicted         proscribes           “knowingly         execut[ing]

. . .     a    scheme      or       artifice:         (1)    to    defraud       a     financial

institution; or (2) to obtain any of the moneys, funds . . . or

other property owned by . . . a financial institution, by means

of false or fraudulent pretenses, representations, or promises.”

18 U.S.C. § 1344.              Although “[t]he two subsections contained in

§ 1344 proscribe slightly different conduct, . . . a person may

commit    bank      fraud      by     violating        either      subsection.”           United

States v. Brandon, 298 F.3d 307, 311 (4th Cir. 2002).                                          “The

‘scheme       to    defraud’        clause       of     Section        1344(1)       is   to    be

interpreted broadly, and requires that the defendant act with

the specific intent to deceive or cheat, for the purpose of

getting financial gain for one’s self or causing financial loss

to   another.”           Id.    (internal        quotation        marks,    citations,         and

alterations omitted).                To prove Count Two, unauthorized use of

an    access       device,      the       government        must       establish      that     the

defendant      “knowingly           and    with       intent      to    defraud      effect[ed]

transactions,        with       [one]      or    more       access      devices      issued     to

                                                  3
another person . . . , to receive payment” equal to or greater

than $1,000 within a one-year period.                        18 U.S.C. § 1029(a)(5).

Thus, both the bank fraud statute and the unauthorized use of an

access device statute have as an element the specific intent to

defraud.

                  “[A]    conviction    under      § 1344    is     not    supportable       by

evidence merely that some person other than a federally insured

financial institution was defrauded in a way that happened to

involve banking, without evidence that such an institution was

an     intended          victim.”      Brandon, 298 F.3d    at     311       (internal

quotation marks omitted).                “However, the bank need not be the

immediate victim of the fraudulent scheme, and the victim bank

need not have suffered an actual loss.”                        Id. at 312 (citations

and internal quotation marks omitted).                        Rather, the government

satisfies          the     intent    element     with      proof    that     “a       financial

institution was exposed to an actual or potential risk of loss.”

Id. (internal quotation marks and alterations omitted).

                  Banks-Davis       challenges      both    convictions          by    arguing

that    the       government    failed    to       establish      that     she    lacked    the

authority to use Banks-Davis’ credit card.                          Upon careful review

of     the        record,     however,     we       conclude        that    the        evidence

establishes that Banks-Davis acted with the requisite fraudulent

intent       to    support     her    convictions.           Banks-Davis          obtained   a

credit card in the victim’s name under the pretense that she

                                               4
would use the card to consolidate certain of the victim’s bills,

but instead she used the card for her own personal expenses.                        In

total,    Banks-Davis       incurred     nearly    $11,000      in   unpaid    charges

that were not authorized by the victim, thereby exposing BB&T to

this   risk     of    loss.      Moreover,       evidence      presented    at   trial

establishes that Banks-Davis knew that she was not authorized to

use the victim’s credit card for her own personal expenses.

              Banks-Davis       has      filed     a     motion      to    submit    a

supplemental         pro   se   brief,    in     which   she    raises     additional

challenges to her convictions.                Although we grant the motion to

file the supplemental brief, we have assessed the claims raised

therein   and    conclude       that   they    lack    merit.        Accordingly,   we

affirm the district court’s judgment.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                           5